COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH


                              NO. 2-07-326-CV


TONI SOLANO                                               APPELLANT

                                       V.

CENDANT MORTGAGE                                          APPELLEES
CORPORATION, THE BROWN
LAW FIRM, STEVEN BROWN,
INDIVIDUALLY, VANESSA
MCCAFFREY, JERRY C.
BODIFORD D/B/A ALPHA
DEVELOPMENT COMPANY,
AND JESSE RAY MILES D/B/A
ALPHA DEVELOPMENT COMPANY

                                   ------------

          FROM THE 348TH DISTRICT COURT OF TARRANT COUNTY

                                   ------------

                        MEMORANDUM OPINION 1

                                   ------------

     The trial court granted summary judgment for Appellees Cendant

Mortgage Corporation; the Brown Law Firm; Steven Brown, Individually;


     1
         … See Tex. R. App. P. 47.4.
Vanessa McCaffrey; Jerry C. Bodiford d/b/a Alpha Development Company; and

Jesse Ray Miles d/b/a Alpha Development Company. Appellant Toni Solano

filed this appeal.

      Appellant filed her original brief on August 5, 2008.    This court sent

Appellant a letter stating that her brief did not comply with the briefing rules

contained in the rules of appellate procedure. Among other deficiencies, the

brief did not contain a clear and concise argument with appropriate citations to

legal authorities and to the record. 2 This court advised Appellant to file an

amended brief that complied with the briefing rules and informed her that

“[f]ailure to do so may result in striking the brief you filed, waiver of

noncomplying points, or dismissal of the appeal.”

      Appellant subsequently requested two extensions of time to file an

amended brief, which this court granted. We denied her third motion for an

extension of time and ordered that the appeal would be submitted with

Appellant’s original brief.

      We realize that Appellant prepared her briefs without the assistance of

counsel, but pro se litigants are held to the same standards as licensed




      2
     … See Tex. R. App. P. 38.1(i) (stating that the brief must contain
argument with appropriate citations to authorities).

                                       2
attorneys with respect to following the applicable rules of procedure.3

Accordingly, we overrule all of Appellant’s issues as inadequately briefed.4 We

also deny Appellant’s pending motion for relief.

      Having overruled Appellant’s issues, we affirm the trial court’s judgment.




                                                   PER CURIAM

PANEL: DAUPHINOT, LIVINGSTON, and MCCOY, JJ.

DELIVERED: July 16, 2009




      3
        … Wheeler v. Green, 157 S.W.3d 439, 444 (Tex. 2005) (stating that pro
se litigants “are not exempt from the rules of procedure” and suggesting that
“[h]aving two sets of rules—a strict set for attorneys and a lenient set for pro
se parties—might encourage litigants to discard their valuable right to the
advice and assistance of counsel”); Mansfield State Bank v. Cohn, 573 S.W.2d
181, 185 (Tex. 1978) (“Litigants who represent themselves must comply with
the applicable procedural rules, or else they would be given an unfair advantage
over litigants represented by counsel.”).
      4
       … See Tex. R. App. P. 38.1(i); Gray v. Nash, 259 S.W.3d 286, 294
(Tex. App.—Fort Worth 2008, pet. denied) (deciding that issues were waived
because of inadequate briefing).

                                       3